PER CURIAM:
Leopold O.V. Enwonwu appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. §§ 1981, 1983, and 1985 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Enwon-wu v. Branch Banking & Trust Co., No. 3:10-cv-00858-CMC, 2010 WL 4674257 (D.S.C. Nov. 10, 2010). We deny the motion for summary reversal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.